Citation Nr: 9909366	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-27 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUE

Entitlement to an increased rating for the service-connected 
chorioretinitis of the right eye, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney








ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 decision of the RO.  

In a September 1998 statement, the veteran's representative 
requested that his claim be sent without delay to the Board 
for appellate review and expressly waived preparation of any 
Supplemental Statement of the Case in order to facilitate 
this action.  In light of this request, the Board will 
undertake to review the veteran's claim for increase in light 
of the entire evidentiary record.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's visual acuity in the service-connected 
right eye is shown to be consistent with no more than light 
perception with normal visual acuity in the left eye; neither 
anatomic loss nor serious cosmetic defect of the right eye is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 30 percent for the service-connected 
chorioretinitis of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.80, 4.84a including Diagnostic 
Codes 6009, 6070 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a January 1997 VA visual examination, the veteran 
indicated that he had a history of decreased vision of the 
right eye subsequent to an injury in 1953.  He also reported 
that he had a history of a macular scar on the right side.  
An examination revealed the uncorrected visual acuity was 
counting fingers at two feet on the right side and 20/40 on 
the left side.  With correction, there was reported to be no 
improvement on the right side and improvement to 20/25 on the 
left side.  Near visual acuity, uncorrected, was reported to 
be counting fingers at two feet on the right side and 20/20 
on the left side.  With correction, the left eye was reported 
to improve to 20/25 +1.  The extraocular muscles were 
reported to show no evidence of diplopia and the 
confrontation visual fields were full peripherally.  

An examination of the anterior segment and the external 
examination were reported to be remarkable only for the 
presence of mild cataractous changes, bilaterally.  
Intraocular pressure was reported to be 20 on both sides, and 
fundus examination was remarkable for the presence of a large 
chorioretinal scar involving the macula on the right side.  
The remainder of the fundus examination was reported to be 
unremarkable.  The veteran was diagnosed with refractive 
error, early age-related cataract, and macular scar of the 
right eye consistent with history of previous injury.  

On an October 1997 VA visual examination, the uncorrected 
distance visual acuity was reported to be 1/400 on the right 
side and 20/40 on the left side.  With correction, there was 
reported to be no improvement on the right side and 
improvement to 20/25 +1 on the left side.  The near visual 
acuity, without correction, was reported to be 20/400 on the 
right side and 20/400 on the left side.  With correction, 
there was reported to be no improvement on the right side and 
improvement to 20/30 on the left side.  

An examination of the extraocular muscles was reported to 
reveal no abnormalities and there was no evidence of 
diplopia.  Confrontation visual fields were reported to 
demonstrate a full peripheral field, bilaterally.  The 
anterior segment examination and the external examination 
were reported to be remarkable for the presence of lenticular 
opacities on the right side.  Fundus examination was reported 
to be unremarkable with the exception of a large scar 
involving the posterior pole on the right side.  The veteran 
was diagnosed with status post injury to the right eye; 
retinal scar of the right eye, presumed secondary  to 
previous trauma and consistent with poor vision; visual 
acuity less than level of legal blindness of the right eye; 
and left eye normal.  

On a VA general medical examination in October 1997, the 
veteran's sclerae were reported to be anicteric, there was no 
conjunctival pallor, extraocular movements were intact and 
the pupils were equal, round and reactive to light.  The 
veteran was reported to have decreased visual acuity in the 
right eye and to be unable to read even large print the size 
of newspaper headlines.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected chorioretinitis 
of the right eye is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A compensable evaluation between 10 and 100 percent will be 
assigned for chronic, unhealed disabilities of the eye based 
on impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology; a minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a including Diagnostic Code 6009 
(1998).

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.383 
(1998). 

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (1998).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).  

Blindness in both eyes and having only light perception 
warrants a 100 percent rating.  38 C.F.R. § 4.84a including 
Diagnostic Code 6062 (1998).

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  Anatomical loss of one eye, is 40 percent 
disabling if visual acuity in the other eye is 20/40 or 
better.  38 C.F.R. § 4.84a including Diagnostic Codes 6066, 
6070 (1998).

On the VA examination in January 1997, the veteran's 
corrected distance visual acuity was reported to be counting 
fingers at two feet on the right side and 20/25 on the left 
side.  An examination of the extraocular muscles was reported 
to reveal no abnormalities or evidence of diplopia.  
Confrontation visual fields were reported to demonstrate a 
full peripheral field, bilaterally.  The veteran was 
diagnosed as having a macular scar of the right eye 
consistent with history of previous injury.  

The visual acuity of the veteran's non-service-connected left 
eye is considered to be normal since there is no blindness in 
that eye.  38 U.S.C.A. § 1160 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.383 (1998).  

Because the veteran's service-connected right eye disability 
is not shown to be manifested by anatomical loss or cosmetic 
defect and total visual impairment of the left eye is not 
demonstrated by the evidence, the Board finds that a rating 
higher than the currently assigned 30 percent rating cannot 
be for application in this case in light of the provisions of 
38 C.F.R. § 4.80.  

Thus, the veteran's claim must be denied by operation of law.  

The Board also notes in this regard that its review of the VA 
examinations performed in October 1997 shows that the 
reported findings are not inconsistent with those discussed 
hereinabove.  


ORDER

The claim for an increased rating for the service-connected 
chorioretinitis of the right eye is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


